DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 and 07/06/2022 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2020-074025, filed on April 17, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sasazaki (JP 2020/154468 A) in view of Yagyu et al (US 2022/0118983 A1). 

Regarding claim 1, Sasazaki discloses a vehicle control device comprising a processor configured to (see Sasazaki paragraphs “0014-0015”),
assess whether or not a lane change is necessary based on a scheduled route and surrounding environment information for a vehicle and select a traffic lane of the road on which the vehicle is traveling, to produce a driving lane plan showing the scheduled driving lane on which the vehicle is to travel (see Sasazaki paragraphs “0006-0007” regarding determining whether there has to be a lane change or not during the drive and notifying it when it is necessary to change lanes “notifying a lane change at an appropriate timing” and “Therefore, the driving support device, method, and program described in the present specification are changed destinations when executing the lane change notification process for notifying the notification unit of the lane change when it is determined that the lane change is necessary. If it is determined that there is congestion in the lane, the timing for notifying the notification unit of the lane change is determined at the first timing when the own vehicle approaches another vehicle located at the end of the change destination lane. To do.”), 
determine the notification priority representing the priority for notifying the driver of the planned lane change, based on at least one item from among the scheduled route for the vehicle, and the result of assessing whether or not the planned lane change is included in a plurality of continuous planned lane changes to be executed for a common purpose, when it has been planned to execute a lane change (see Sasazaki paragraphs “0006-0007” regarding determining whether there has to be a lane change or not during the drive and notifying it when it is necessary to change lanes “notifying a lane change at an appropriate timing” and “Therefore, the driving support device, method, and program described in the present specification are changed destinations when executing the lane change notification process for notifying the notification unit of the lane change when it is determined that the lane change is necessary. If it is determined that there is congestion in the lane, the timing for notifying the notification unit of the lane change is determined at the first timing when the own vehicle approaches another vehicle located at the end of the change destination lane. To do” and via paragraphs “0033-0034”),
but Sasazaki fails to explicitly teach suppress notification to the driver of planned lane changes with low notification priority compared to notification to the driver of planned lane changes with high notification priority, using a notification unit that notifies the driver of information.
However Yagyu teaches suppress notification to the driver of planned lane changes with low notification priority compared to notification to the driver of planned lane changes with high notification priority, using a notification unit that notifies the driver of information (see Yagyu paragraph “0109” “When the display generation unit 76 superimposedly displays the lane change content CTc, the display generation unit 76 changes the mode of the priority display depending on whether or not the guidance destination lane Lng is within the angle of view VA” and via paragraph “0114” “The display generation unit 76 changes the mode of a series of priority display in which the lane change content CTc is prioritized over the route guidance content CTg according to the remaining distance Dr to the reference point GP at which the route guidance is performed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to ensure displaying the lane change in case of showing the route guidance by superimposing it to make the driver more focused on the driving maneuver such as doing a lane change through multiple lane road in order to reach the destination or enter an exit lane to the destination for smooth and safely ride for the driver and not to be disturbed by other images (Yagyu paragraph “0109”).

Regarding claim 3, Sasazaki fails to explicitly teach wherein the processor is configured to calculate the distance between the location where the planned lane change is expected to be executed and the current location of the vehicle, based on the scheduled route for the vehicle, and when the distance is longer than a reference distance, determine that the notification priority of the planned lane change is lower than the notification priority of a planned lane change within the reference distance from the current location of the vehicle.
However Yagyu teaches wherein the processor is configured to calculate the distance between the location where the planned lane change is expected to be executed and the current location of the vehicle, based on the scheduled route for the vehicle, and when the distance is longer than a reference distance, determine that the notification priority of the planned lane change is lower than the notification priority of a planned lane change within the reference distance from the current location of the vehicle (see Yagyu paragraphs “0148” and “0153” “the mode of the priority display is changed according to the remaining distance Dr or the ratio of the route guidance content CTg that can be displayed in the angle of view VA. Specifically, in a case where it is necessary to provide the route guidance to the guidance destination lane Lng which is adjacent to the movement destination lane after the lane change, when the remaining distance Dr to the reference point GP is long, the superimposed display of the route guidance content CTg on the guidance destination lane Lng is not started. On the other hand, when the remaining distance Dr to the reference point GP is short, the superimposed display of the route guidance content CTg on the guidance destination lane Lng is performed.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to ensure displaying the lane change in case of showing the route guidance by superimposing it to make the driver more focused on the driving maneuver such as doing a lane change through multiple lane road in order to reach the destination or enter an exit lane to the destination for smooth and safely ride for the driver and not to be disturbed by other images in order to be easily for the driver to recognize it (Yagyu paragraphs “0148” and “0153”).

Regarding claim 5, Sasazaki fails to explicitly teach wherein the processor is configured to assess whether or not one planned lane change is included in a plurality of continuous planned lane changes to be executed for a common purpose, and when the one planned lane change is included in a plurality of continuous planned lane changes to be executed for a common purpose, determine that the notification priority for the plurality of planned lane changes that include the one planned lane change is higher than the notification priority for a planned lane change that is not included in the plurality of continuous planned lane changes to be executed for a common purpose.
However Yagyu teaches wherein the processor is configured to assess whether or not one planned lane change is included in a plurality of continuous planned lane changes to be executed for a common purpose, and when the one planned lane change is included in a plurality of continuous planned lane changes to be executed for a common purpose, determine that the notification priority for the plurality of planned lane changes that include the one planned lane change is higher than the notification priority for a planned lane change that is not included in the plurality of continuous planned lane changes to be executed for a common purpose (see Yagyu as shown in figure 23 and paragraphs “0176-0179” regarding determining whether or not it is in a continuous lane change of multiple road lanes to reach to a destination “In an exit scene at a branch point shown in FIG. 23, the superimposed display of the route guidance content CTg is started at the guidance start point Pgs. The route guidance content CTg has an arrow shape extending from the second lane Ln2 to the first lane Ln1. The drawn shape of the route guidance content CTg is updated at a predetermined cycle as the vehicle A travels.” and “When the lane change by the LCA function is executed and the guide destination lane Lng enters the angle of view VA, the route guidance content CTg is further displayed in the apparent traveling direction of the lane change content CTc. The route guidance content CTg has an arrow shape extending from the subject vehicle lane Lns after the lane change toward the guidance destination lane Lng. The lane change content CTc moves below in the angle of view VA as the vehicle A travels, and the display of the lane change content CTc is then terminated”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to ensure displaying the lane change in case of showing the route guidance by superimposing it to make the driver more focused on the driving maneuver such as doing a lane change through multiple lane road in order to reach the destination or enter an exit lane to the destination for smooth and safely ride for the driver and not to be disturbed by other images in order to be easily for the driver to recognize it (Yagyu paragraphs “0176-0179”).

Regarding claim 6, Sasazaki teaches teach wherein the processor is configured to determine that the notification priority for a planned lane change generated in order to prevent the distance between the vehicle and another object from approaching within a predetermined avoidance distance, is lower than the notification priority for a planned lane change generated based on the scheduled route that includes the current location of the vehicle and the destination (see Sasazaki paragraph “0033” “The notification delay determination module 516 determines whether or not the own vehicle 1 can change lanes before the beginning of the traffic jam occurring in the change destination lane. For example, the notification delay determination module 516 sets the vehicle located at the head of the congestion in the destination lane (hereinafter, also referred to as the head vehicle) and the lane change point from the acquired guidance route information, traveling lane information, and position information of other vehicles 330. If there is a space between the two vehicles that does not have another vehicle 330 of a predetermined length, even if it is determined that the own vehicle 1 can change lanes before the beginning of the congestion occurring in the destination lane. good. Further, the notification delay determination module 516 determines that when the traveling lane of the own vehicle 1 is congested, the lane cannot be changed before the beginning of the traffic jam that occurs in the change destination lane. You may. The notification delay determination module 516 combines a plurality of the above-mentioned conditions and other conditions to determine whether or not the own vehicle 1 can change lanes before the beginning of the traffic jam occurring in the change destination lane. You may judge whether or not”).

Regarding claim 7, Sasazaki fails to explicitly teach wherein the processor suppressing notification to the driver when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned, includes notifying the driver in a manner with reduced noticeability for causing the driver to recognize the notification, when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned.
However Yagyu teaches wherein the processor suppressing notification to the driver when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned, includes notifying the driver in a manner with reduced noticeability for causing the driver to recognize the notification, when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned (see Yagyu as shown in figure 8 and paragraph “0117” “shown in FIG. 8, the driver determines not to follow the route at the branch point indicated by the route information. The driver inputs an on operation instructing a lane change from the second lane Ln2 to the third lane Ln3. As a result, the moving direction indicated by the route information and the moving direction by the lane change control are different from each other. As described above, when the two movement directions do not coincide, the display generation unit 76 performs the priority display in which the lane change content CTc is further prioritized over the route guidance content CTg than when the two movement directions coincide with each other. Specifically, the display generation unit 76 immediately stops the display of the route guidance content CTg based on the display request of the lane change content CTc (see a range of a broken line). Then, the display generation unit 76 superimposedly displays the lane change content CTc on the road surface of the third lane Ln3 (adjacent lane Lnd).” And via paragraphs “0150-0151”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to ensure displaying the lane change in case of showing the route guidance by superimposing it to make the driver more focused on the driving maneuver such as doing a lane change through multiple lane road in order to reach the destination or enter an exit lane to the destination for smooth and safely ride for the driver and not to be disturbed by other images in order to be easily for the driver to recognize it (Yagyu paragraph “0117”).

Regarding claim 8, Sasazaki fails to explicitly teach wherein the processor suppressing notification to the driver when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned, includes not notifying the driver when lane changes with low notification priority have been planned, and notifying the driver when lane changes with high notification priority have been planned.
However Yagyu teaches wherein the processor suppressing notification to the driver when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned, includes not notifying the driver when lane changes with low notification priority have been planned, and notifying the driver when lane changes with high notification priority have been planned (see Yagyu paragraphs “0150-0151” “when the movement direction indicated by the route information and the movement direction in the lane change control do not coincide with each other, the display generation unit 76 gives priority to the lane change content CTc over the route guidance content CTg in the superimposed display. Based on the above, it is possible to reliably avoid a situation in which the guidance in different directions is displayed simultaneously and equally, which confuses the driver” and via paragraph “0153” “the mode of the priority display is changed according to the remaining distance Dr or the ratio of the route guidance content CTg that can be displayed in the angle of view VA. Specifically, in a case where it is necessary to provide the route guidance to the guidance destination lane Lng which is adjacent to the movement destination lane after the lane change, when the remaining distance Dr to the reference point GP is long, the superimposed display of the route guidance content CTg on the guidance destination lane Lng is not started. On the other hand, when the remaining distance Dr to the reference point GP is short, the superimposed display of the route guidance content CTg on the guidance destination lane Lng is performed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to ensure displaying the lane change in case of showing the route guidance by superimposing it to make the driver more focused on the driving maneuver such as doing a lane change through multiple lane road in order to reach the destination or enter an exit lane to the destination for smooth and safely ride for the driver and not to be disturbed by other images in order to be easily for the driver to recognize it (Yagyu paragraphs “0150-0151”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sasazaki (JP 2020/154468 A) in view of Yagyu et al (US 2022/0118983 A1) Goto et al (US 2019/0126942 A1). 
Regarding claim 4, modified Sasazaki fails to explicitly teach wherein the processor is configured to calculate the required time estimated to be necessary until the planned lane change is executed, based on the current location of the vehicle, the vehicle speed and the scheduled route for the vehicle, and when the required time is longer than a reference time, determine that the notification priority of the planned lane change is lower than the notification priority of a lane change scheduled within the reference time from the current time.
However Goto teaches wherein the processor is configured to calculate the required time estimated to be necessary until the planned lane change is executed, based on the current location of the vehicle, the vehicle speed and the scheduled route for the vehicle, and when the required time is longer than a reference time, determine that the notification priority of the planned lane change is lower than the notification priority of a lane change scheduled within the reference time from the current time (see Goto paragraph “0158” regarding notifying the driver when the destination time arrival changes by certain time or more which is necessary to be shown (i.e. high priority notification) so as to notify the driver with the time remaining other than the lane change “the automatic driving ECU 60 successively calculates an estimated destination arrival time in a generated recommended route. The calculation of the estimated destination arrival time may be performed in a manner similar to calculation of an estimated destination arrival time performed in a known navigation device. The vehicle-side unit 1 is capable of displaying the estimated destination arrival time in the recommended route generated by the automatic driving ECU 60 on the display device 14.” And via paragraph “0159-0160” “when a calculation result of a new estimated destination arrival time is changed by a certain time or more from a calculation result of the latest estimated destination arrival time displayed on the display device 14, the necessity determination section 112 may determine that a driver action is necessary during automatic driving. When the estimated destination arrival time is changed by a certain time or more, the necessity determination section 112 of the seventh modification outputs a request notification indicating that a confirmation by the driver for the changed estimated destination arrival time is necessary to the transmission processing section 113”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to provide a driving change assistance system, a portable terminal, and a vehicular device that enable smoother execution of a driver action that is necessary during automatic driving, the driver action being at least any of an operation, a response, and a confirmation by a driver, even when the driver is operating a portable terminal carried into a vehicle (Goto paragraph “0158”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sasazaki (JP 2020/154468 A) in view of Yagyu et al (US 2022/0118983 A1) Kato et al (US 2021/0107510 A1). 

Regarding claim 9, modified Sasazaki fails to explicitly teach wherein the processor suppressing notification to the driver when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned, includes making the notification period for notifying the driver when lane changes with low notification priority have been planned, longer than the notification period for notifying the driver when lane changes with high notification priority have been planned.
However Kato teaches wherein the processor suppressing notification to the driver when lane changes with low notification priority have been planned compared to when lane changes with high notification priority have been planned, includes making the notification period for notifying the driver when lane changes with low notification priority have been planned, longer than the notification period for notifying the driver when lane changes with high notification priority have been planned (see Kato paragraphs “0090-0092” regarding showing a display with indicating that start of the lane change by the second operation is suppressed for a predetermined time when the when the lane change is stopped to stop the first display and give a priority to the second display “FIG. 6, the first display area A11 displays text information indicating “The lane change has been stopped because another vehicle traveling in the lane that is a lane change destination is approaching.” The second display area A12 displays information indicating that start of the lane change by the second operation is suppressed for a predetermined time. In the example of FIG. 6, the second display area Al2 displays text information indicating “A lane change due to a system request will not be executed until ‘*** seconds’ have elapsed.” And “The HMI controller 180 generates notification information indicating that it is possible to change lanes by the second operation at a time (for example, the time T6) at which a time for suppressing the host vehicle M from changing lanes by the second operation has elapsed, and notifies the occupant of the generated notification information by outputting it from the HMI 30. FIG. 7 is a diagram which shows an example of an image IM2 indicating that it is possible to change lanes by the second operation”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of modified Sasazaki to provide a vehicle control device that can execute more appropriate driving control in a timely manner and show a display with the high priority and suppress the display with the low priority to make the driver focus on the necessary road information (Kato paragraphs “0090-0092”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sasazaki (JP 2020/154468 A) in view of Yagyu et al (US 2022/0118983 A1).
Regarding claim 10, Sasazaki discloses a computer-readable non-transitory storage medium that stores a computer program for vehicle control, wherein the computer program causes a processor to (see Sasazaki paragraphs “0014-0015” and “0052”),
assess whether or not a lane change is necessary based on a scheduled route and surrounding environment information for a vehicle and select a traffic lane of the road on which the vehicle is traveling, to produce a driving lane plan showing the scheduled driving lane on which the vehicle is to travel (see Sasazaki paragraphs “0006-0007” regarding determining whether there has to be a lane change or not during the drive and notifying it when it is necessary to change lanes “notifying a lane change at an appropriate timing” and “Therefore, the driving support device, method, and program described in the present specification are changed destinations when executing the lane change notification process for notifying the notification unit of the lane change when it is determined that the lane change is necessary. If it is determined that there is congestion in the lane, the timing for notifying the notification unit of the lane change is determined at the first timing when the own vehicle approaches another vehicle located at the end of the change destination lane. To do.”), 
determine the notification priority representing the priority for notifying the driver of the planned lane change, based on at least one item from among the scheduled route for the vehicle, and the result of assessing whether or not the planned lane change is included in a plurality of continuous planned lane changes to be executed for a common purpose, when it has been planned to execute a lane change (see Sasazaki paragraphs “0006-0007” regarding determining whether there has to be a lane change or not during the drive and notifying it when it is necessary to change lanes “notifying a lane change at an appropriate timing” and “Therefore, the driving support device, method, and program described in the present specification are changed destinations when executing the lane change notification process for notifying the notification unit of the lane change when it is determined that the lane change is necessary. If it is determined that there is congestion in the lane, the timing for notifying the notification unit of the lane change is determined at the first timing when the own vehicle approaches another vehicle located at the end of the change destination lane. To do” and via paragraphs “0033-0034”),
but Sasazaki fails to explicitly teach suppress notification to the driver of planned lane changes with low notification priority compared to notification to the driver of planned lane changes with high notification priority, using a notification unit that notifies the driver of information.
However Yagyu teaches suppress notification to the driver of planned lane changes with low notification priority compared to notification to the driver of planned lane changes with high notification priority, using a notification unit that notifies the driver of information (see Yagyu paragraph “0109” “When the display generation unit 76 superimposedly displays the lane change content CTc, the display generation unit 76 changes the mode of the priority display depending on whether or not the guidance destination lane Lng is within the angle of view VA” and via paragraph “0114” “The display generation unit 76 changes the mode of a series of priority display in which the lane change content CTc is prioritized over the route guidance content CTg according to the remaining distance Dr to the reference point GP at which the route guidance is performed”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of driving support device of Sasazaki to ensure displaying the lane change in case of showing the route guidance by superimposing it to make the driver more focused on the driving maneuver such as doing a lane change through multiple lane road in order to reach the destination or enter an exit lane to the destination for smooth and safely ride for the driver and not to be disturbed by other images (Yagyu paragraph “0109”).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664